Citation Nr: 0820161	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  00-14 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1962 to February 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
New York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, inter alia, denied the 
veteran's claim of entitlement to service connection for 
PTSD.

The veteran was afforded an RO hearing in June 2000.  A 
transcript of that hearing has been associated with the 
claims folders.

When this appeal was most recently before the Board in August 
2006, the Board denied entitlement to service connection for 
PTSD.

The veteran appealed the August 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2008, the Court granted a joint motion of the 
parties and remanded the case to the Board for action 
consistent with the joint motion.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  No service stressor upon which the veteran's diagnosis of 
PTSD is based has been corroborated by credible supporting 
evidence.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.  However, the Court also stated that the failure 
to provide such notice in connection with adjudications prior 
to the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran's claim was initially 
adjudicated prior to the enactment of the VCAA.  He was 
provided VCAA notice in letters mailed in July 2004 and 
January 2005.  Although the originating agency has not 
specifically requested the veteran to submit all pertinent 
evidence in his possession, it has informed him of the 
evidence that would be pertinent and requested him to submit 
such evidence.  Therefore, the Board believes that the 
veteran is on notice of the fact that he should submit any 
pertinent evidence in his possession.  After notice was 
provided, the veteran was provided ample time to submit or 
identify pertinent evidence.  Moreover, following the receipt 
of all pertinent evidence, the RO readjudicated the veteran's 
claim.  There is no indication or reason to believe that the 
ultimate decision of the RO on the merits of the claim would 
have been different had adequate VCAA notice been provided at 
an earlier time.

Although the veteran has not been informed of the type of 
evidence necessary to establish a disability rating or an 
effective date for service connection for PTSD, the Board 
finds that there is no prejudice to him in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for PTSD.   
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim was no more than harmless error.

The record reflects that VA assisted the veteran by obtaining 
service medical, service personnel records, and post-service 
treatment records.  In addition, the veteran has been 
afforded appropriate VA examinations, and the originating 
agency has attempted to verify the veteran's claimed in-
service stressors.  Neither the veteran nor his 
representative has identified any available, outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Accordingly, 
the Board is also satisfied that VA has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  The conclusion is consistent with the fact that 
the joint motion of the parties does not identify any VCAA 
errors or deficiencies.

Accordingly, the Board will address the merits of the claim.

Factual Background

The veteran's service medical records are negative for 
evidence of any psychiatric disorder.  Service medical 
records showed that during his deployment to Germany he was 
treated at military medical facilities located in the 
communities of Mannheim, Sandhofen and Heidelberg in what was 
then called the Federal Republic of Germany (West Germany).  
A dental treatment report shows that Troop B, 3rd 
Reconnaissance Squadron of the 8th Cavalry had its APO (Army 
Post Office) in the German town of Sandhofen.

Post-service records show that the veteran did not begin to 
receive psychiatric counseling or treatment until 1994.  VA 
and private medical records dated from 1996 to 2002 show that 
the veteran was diagnosed with PTSD which was objectively 
linked to witnessing the deaths of several East Berliners who 
were shot by East German soldiers while attempting to escape 
over the Berlin Wall and feeling helpless in being unable to 
undertake any action to assist them.  The veteran's service 
records and DD 214 Form show that he served in the United 
States Army and that his Military Occupational Specialty 
(MOS) was as an intermediate speed radio operator.  The 
records do not reflect that he received any military 
decorations for combat service.  During service he was 
stationed in Germany from August 1962 to February 1964 and 
was attached to Troop B of the 3rd Reconnaissance Squadron of 
the 8th Cavalry.  According to the veteran's personnel 
records, he arrived in Bremerhaven, Germany, in August 1962.  
In correspondence dated in December 1999, the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
reported that Troop B, 3rd Reconnaissance Squadron of the 8th 
Cavalry was stationed in Sandhofen, Germany, during the 
period from 1962 to 1964.

In his oral testimony presented to a hearing officer in June 
2000 and in various written statements submitted in support 
of his claim, the veteran reported that he was a radio 
operator attached to Troop B of the 3rd Reconnaissance 
Squadron of the 8th Cavalry.  According to his account, his 
unit was posted in the city of Berlin near the Berlin Wall 
and because he was a radio operator he was often positioned 
in elevated areas to improve reception of radio signals.  
From these heights he possessed a good view of the Berlin 
Wall and was thus able to witness several incidents in which 
East Berliners attempting to escape to West Berlin were shot 
and killed by East German soldiers guarding the border.  He 
stated that he was under strict orders not to intervene and 
reported feeling guilty over being unable to assist the 
victims or otherwise take retaliatory action against their 
assailants.  He reported that he could hear the sounds of 
gunshots and victims screams coming from the area of the 
Berlin Wall and that his most vivid memory was of witnessing 
an East Berlin man and his wife get shot and killed during an 
escape attempt.  He testified that he experienced depression 
and disturbing and distressing intrusive thoughts, nightmares 
and memory flashbacks relating to these incidents.

With regard to the aforementioned stressor, the veteran 
submitted into the record a letter dated in June 1998 from 
the United States Embassy in Berlin, Germany, in which the 
Acting Chief of the Consular Section presented the following 
statement to the veteran's representative:

This is in response to your letter . . . 
regarding (the veteran).  You asked us 
to verify that while he was stationed in 
Berlin from February 1962 to February 
1964 he could have witnessed people from 
East Berlin going over the (Berlin) 
Wall.  The Wall was built in 1961 and it 
is quite possible that (the veteran) saw 
people escaping or trying to escape.  
During those early years especially 
there were numerous attempts by East 
Berliners to escape - not all 
successful.  If (the veteran) states he 
saw people being dragged back or shot, 
that is also quite believable.  Even if 
he were not an actual eyewitness of such 
events, living in Berlin he would have 
been very aware of the situation.

At his June 2000 RO hearing the veteran also reported that he 
had been present in Germany during the Cuban Missile Crisis 
and that during the height of diplomatic and military 
tensions between the United States and the Soviet Union he 
witnessed armed troops, aircraft and military vehicles from 
both sides square off and take up defensive and offensive 
positions against each other in preparation for a military 
confrontation.  According to his recollection, he was 
informed that as a forward-deployed soldier he and his fellow 
troops would have a life expectancy of only several minutes 
after the onset of combat.  Although he denied that he had 
ever come under fire from soldiers on the other side or that 
he ever engaged in actual combat, he stated that the threat 
of war during the Cuban Missile Crisis was so intense that he 
felt his own death was imminent.  Ever since then, he has 
experienced feelings of anxiety and depression relating to 
this moment in history.

The veteran submitted a letter written by his mother and 
dated in September 2003.   The letter states that while she 
was on vacation in Germany in September 1963, her vacation 
was cut short as the veteran was called for "border duty."  
In this letter, the veteran's mother further states that the 
veteran picked her up in Frankfurt and brought her to a guest 
house in Mannheim.

The veteran also submitted a copy of a certificate appointing 
him as a lifetime member of The Boarder Legion in September 
1963.  The certificate indicates that he was awarded this 
lifetime membership because he, "capably performed vigorous 
duties as a member of this organization at its station along 
the border of the communist world in Germany.  The 
certificate includes a map of the area in which the veteran's 
unit served; this map indicates the nearest town on the East 
German side of the border was Tann, while the nearby towns on 
the West German side of the border included Mansbach and 
Rasdorf.

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he has PTSD as a result of 
witnessing the deaths of East Berliners who were shot while 
attempting to escape over the Berlin Wall, from being present 
in Germany during the Cuban Missile Crisis and from touring 
the museum display of the Nazi concentration camp in Dachau, 
Germany.  He does not contend that he engaged in combat with 
the enemy nor does the medical evidence show that he has been 
found to have PTSD as a result of a combat stressor.  As set 
forth above, non combat stressors must be corroborated by 
credible supporting evidence.

The Board notes that the June 1998 letter from the Acting 
Chief of the Consular Section of the United States Embassy in 
Berlin, Germany, contains a statement to the effect that if 
the veteran was in Berlin in 1962 - 1964 and reported that he 
saw East Berliners being dragged back or shot during attempts 
to escape through the Berlin Wall, that his accounts would be 
believable and that even if he were not an actual eyewitness 
of such events he would have been very aware of the situation 
if he was stationed in Berlin.

Thus, while the evidence of record is sufficient to establish 
that incidents such as the ones alleged by the veteran did 
occur while the veteran was serving in Germany, the essential 
question before the Board is whether there is credible 
supporting evidence that the veteran had any service in any 
area where he would have witnessed the alleged events.

The veteran's service personnel records, service medical 
records and the December 1999 USASCRUR report do not place 
him or his military unit (i.e., Troop B, 3rd Reconnaissance 
Squadron of the 8th Cavalry) in the city of Berlin, much less 
the Berlin Wall.  Instead, they show that during the 
veteran's deployment to Germany he was in the communities of 
Bremerhaven, Mannheim, Heidelberg and Sandhofen.   The 
USASCRUR report shows that Troop B, 3rd Reconnaissance 
Squadron of the 8th Cavalry was based in Sandhofen.  
Additionally, a certificate appointing the veteran a lifetime 
member of the border legion specifically includes a map of 
the area in which the veteran's unit served; this map 
indicates the nearest town on the East German side of the 
border was Tann, while the nearby towns on the West German 
side of the border included Mansbach and Rasdorf.  The Board 
takes notice that none of these aforementioned communities is 
adjacent to Berlin.  In fact, there is no indication in this 
certificate that the veteran served in or near Berlin.

Moreover, the Board acknowledges that a September 2003 
statement from the veteran's mother refers to border service, 
but again, the only places named in the statement are 
Mannheim and Frankfurt, both of which are 200 miles or more 
from Berlin.  Therefore, this statement does not aid in the 
verification of the veteran's claimed in-service stressors in 
the vicinity of the Berlin Wall.

The veteran has also been unable to provide any buddy 
statements or other corroborating evidence that he ever 
served in the vicinity of the Berlin Wall.  

For these reasons, the Board concludes that the evidence 
establishes that the veteran was not in the vicinity of the 
Berlin Wall during his period of active duty and therefore 
was not exposed to the stressful events that he claims to 
have witnessed there.

It could be argued that the events described by the veteran 
in fact occurred near the border, and that his reference to 
the "Berlin Wall" is merely a misstatement.   However, the 
veteran's references to the Berlin Wall and to events in 
Berlin have been repeated and emphasized to a degree that 
makes it clear that he means the "Berlin Wall" and not a 
border in a remote area, such as Tann.  In a statement dated 
September 16, 2002, for example, the veteran asserted the 
following:

I did duty on the Berlin Wall.  I was 
there when President Kennedy did his 
speech standing on the Berlin Wall.   I 
was all over the Berlin Wall.

With respect to the alleged stressors of being stationed in 
Germany during a period of elevated military and diplomatic 
tension during the Cuban Missile Crisis and of touring the 
museum exhibit of the Nazi concentration camp in Dachau, 
Germany, during active duty, the Board notes that none of the 
medical evidence links the veteran's PTSD to either stressor.

Additionally, the Board wishes to point out that the veteran 
has received numerous diagnoses of PTSD.  For example, in an 
October 1996 letter, a VA clinical psychology intern and her 
supervising psychologist diagnosed the veteran with PTSD 
based on his reported in-service stressors.  The Board points 
out that while the veteran has received numerous diagnoses of 
PTSD, the diagnoses provide no support for the occurrence of 
the claimed in-service stressors.  The Board notes that the 
diagnoses of PTSD contained in the records are based solely 
on the history reported by the veteran and not on verified 
in-service stressors.  See Reonal v. Brown, 5 Vet. App. 458 
(1993); see also LeShore v. Brown, 8 Vet. App. 409 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence establishes that the veteran was not subjected to 
the non combat stressors upon which his diagnoses of PTSD are 
based.  Therefore, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


